955 A.2d 1013 (2008)
Clifford L. STEINER and Bonnie J. Steiner, Respondents
v.
John F. MARKEL, Esquire and Nikolaus & Hohenadel, LLP, Petitioners.
No. 74 MAL 2008.
Supreme Court of Pennsylvania.
August 28, 2008.

ORDER
PER CURIAM.
AND NOW, this 28th day of August, 2008, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, rephrased for clarity, is:
(1) Was it reversible legal error for the Superior Court to sua sponte raise the issue of whether a complaint contained a particular cause of action when that cause of action was never previously asserted before the trial court or on appeal?